IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38876

STATE OF IDAHO,                                  )    2012 Unpublished Opinion No. 372
                                                 )
       Plaintiff-Respondent,                     )    Filed: February 27, 2012
                                                 )
v.                                               )    Stephen W. Kenyon, Clerk
                                                 )
SHANDI NICOLE ROBINSON,                          )    THIS IS AN UNPUBLISHED
                                                 )    OPINION AND SHALL NOT
       Defendant-Appellant.                      )    BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. David C. Nye, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                         Before GRATTON, Chief Judge; LANSING, Judge;
                                    and MELANSON, Judge



PER CURIAM
       Shandi Nicole Robinson was convicted of aggravated driving under the influence of
alcohol and/or drugs, Idaho Code §§ 18-8004, 18-8006. The district court imposed a unified
seven-year sentence with a two-year determinate term, suspended the sentence, and placed
Robinson on probation. Following a series of probation violations, the court continued her
probation but with the added condition that she complete the Bonneville County Family Drug
Court program. After several reports of probation violations, and following discharge from drug
court, Robinson admitted to violating her probation and the district court revoked probation but
retained jurisdiction.    At the conclusion of the retained jurisdiction program, the court
relinquished jurisdiction and ordered execution of Robinson’s sentence. Robinson appeals the


                                                1
court’s decision to relinquish jurisdiction and contends that the court abused its discretion in
failing to sua sponte reduce her sentence upon relinquishing jurisdiction.
       The decision as to whether to place a defendant on probation or, instead, to relinquish
jurisdiction is committed to the discretion of the sentencing court. State v. Hernandez, 122 Idaho
227, 230, 832 P.2d 1162, 1165 (Ct. App. 1992); State v. Lee, 117 Idaho 203, 786 P.2d 594 (Ct.
App. 1990); State v. Toohill, 103 Idaho 565, 567, 650 P.2d 707, 709 (Ct. App. 1982). Therefore,
a decision to relinquish jurisdiction will not be disturbed on appeal except for an abuse of
discretion. State v. Chapman, 120 Idaho 466, 816 P.2d 1023 (Ct. App. 1991). The record in this
case shows that the district court properly considered the information before it and determined
that probation was not appropriate. We hold that the district court did not abuse its discretion,
and we therefore affirm the order relinquishing jurisdiction.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); Toohill, 103 Idaho at 568, 650 P.2d at 710 (Ct. App. 1982). When reviewing the length
of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726,
170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record in this
case, we cannot say that the district court abused its discretion in ordering execution of
Robinson’s original sentence, without modification.             Therefore, the order relinquishing
jurisdiction and directing execution of Robinson’s previously suspended sentence is affirmed.




                                                 2